DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Claims 1, 3, 4, 8, 9, 11 and 14-19 and 21-26 are pending, wherein Claim 26 is newly added.  Independent Claim 1 was amended to narrow the carrier. Therefore, Claims 1, 3, 4, 8, 9, 11 and 14-19 and 21-26 are presented for examination.
Applicants' arguments, filed 7/21/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Summary of Applicant’s Invention
Applicant’s invention relates to extended release formulations for use in the treatment of individuals possessing a functional CYP3A4 gene with an active agent that is metabolized by CYP3A4 and the methods of treating such individuals comprising administering the active agent in a manner which bypasses first-pass metabolism (e.g., parenteral administration). In a preferred embodiment, the invention relates to the administration of a first extended release formulation in a first administration and the formulations for use in such methods. The invention is intended to minimize drug interactions when individuals are administered an agent that is metabolized by CYP3A4 (e.g., aripiprazole) and an agent that inhibits its activity (e.g., nefadozone, fluoxetine, sertraline, fluvoxamine). The claimed invention, however, is directed to:	
a method for treating  a patient in need of aripiprazole comprising, 
selecting the patient having an active CYP3A4 enzyme and being administered a CYP3A4 inhibitor; and 
administering parenterally to the patient an extended release formulation of aripiprazole wherein the formulation releases aripiprazole over a period of at least about 7 days.

Claim Rejections - 35 USC § 112
New rejection, necessitated by amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 9, 11, 14-19 and 21-26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the pharmaceutically acceptable salt is chosen from [a Markush group of carriers]” but later Claim 26 recites that the carrier “further comprises” different ingredients (i.e., “further comprises water and/or saline”). These limitations render the claims unclear because the term “the carrier is chosen from” suggests that the carrier is limited to the ingredients mentioned and nothing else, whereas the term “comprises” opens to additional ingredients. Thus, it is not clear whether the carrier may comprise additional ingredients or not. The claims will be construed as reading on carriers that comprise those mentioned in Claim 1 and any additional carrier ingredient.

Claim Rejections - 35 USC § 103
Maintained rejection
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Maintained rejection - Claims 1, 3, 4, 8, 9, 11, 14-19 and 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka Pharmaceutical Co, Ltd, Tokyo, 101-8535 Japan (ABILIFY™ (aripiprazole) Tablets: (11/15/2002)) in view of Palermo et al. (US 5,696,113) and Herbert et al. (US 5,654,008) as evidenced by Benchabane at al. (“Rheological properties of carboxymethyl cellulose (CMC) solutions.” Colloid Polym Sci 286, 1173 (2008). https://doi.org/10.1007/s00396-008-1882-2). 

Claimed invention
The claims are drawn to a method for treating a patient in need of aripiprazole comprising selecting the patient having an active CYP3A4 gene and being administered a CYP3A4 inhibitor (e.g., grapefruit juice), and administering parenterally an extended release formulation of aripiprazole and a biodegradable polymer, a pharmaceutically acceptable carrier comprising a synthetic oil and wherein the carrier has a viscosity of at least 20 cp at 20oC wherein the formulation releases aripiprazole over a period of at least 7 days.

Claim interpretation
As outlined in the 112b rejection above, Claim 1 is given its broadest reasonable interpretation wherein the carrier “comprises” at least one of the carriers and any other carrier. 

Prior art
Otsuka teaches Abilify (aripiprazole) is a psychotropic drug useful for treating schizophrenia that is available as tablets for oral administration. See pp. 1 and 6. Both CYP3A4 and CYP2D6 are responsible for aripiprazole metabolism. Inhibitors of CYP3A4 (e.g., ketoconazole) or CYP2D6 (e.g., quinidine, fluoxetine, or paroxetine) can inhibit aripiprazole elimination and cause increased blood level. See p. 12. Concomitant administration of aripiprazole and ketoconazole, i.e., a CYP3A4 inhibitor, is described. See p. 12. Other strong inhibitors of CYP3A4 (itraconazole) would be expected to have similar effects and need similar dose reductions. Erythromycin and grapefruit juice are also CYP3A4 inhibitors but weaker. See p. 12. 

While Otsuka teaches oral administration of aripiprazole and CYP3A4 inhibitors such as itraconazole to minimize the increase in its plasma levels due to inhibited metabolism by CYP3A4 being inhibited, Otsuka does not expressly teach an extended release (ER) formulation for parenteral administration containing a biodegradable polymer that release the active for over 7 days and comprising a carrier with a viscosity of at least 20, wherein the carrier comprises a synthetic oil.

However, it was already known to provide antipsychotic drugs to patients in extended release formulations in order to overcome issues with patient compliance. Palermo teaches that neuroleptics a.k.a. antipsychotics are known to produce unwanted side effects and their administration leads to problems with patient compliance with frequent long-term administration. See col. 1:17-18, 27-32. Because of the frequent long-term administration of neuroleptics and the problems with patient compliance, there is a need in the art for long lasting neuroleptics, which can be formulated into sustained release depot preparations. See col. 1:24-26. 

Injectable extended release depot formulations containing biodegradable polymers were already known. For example, Herbert discloses the method of making controlled-release formulations comprising biodegradable polymers (abstract), such as polylactide co glycolide  (Column 10, Line 11; EXAMPLES 2-3, 5, and 7-10), with active agents to make a formulation with controlled release of an effective amount of the agent over an extended period of time, including over a period of at least about 7 days which offer the advantage of durations of action ranging from 30 to more than 200 days (column 8, lines 6-11; Fig. 4, 11 and 13). The invention provides, inter alia, a biodegradable system, an injectable system that prevents the loss of dose during treatment, the ability to mix microparticles containing different drugs, microparticles free from halogenated hydrocarbon residues, and the ability to program release (multiphasic release patterns) to give faster or slower rates of drug release as needed. The duration of action can be easily controlled by manipulation of the polymer composition, polymer: drug ratio, and microparticle size.  Another important advantage of the invention is that practically all of the active agent is delivered to the patient because the polymer used in the method of the invention is biodegradable, thereby permitting all of the entrapped agent to be released into the patient.   See column 7, line 64 to column 8, line 19. The composition may contain silicone oil, i.e., a synthetic oil. See col. 17:24. Herbert exemplifies intramuscular administration into the biceps femoralis. See col. 22:33; col. 24:~31. A 2.5% solution of carboxymethyl cellulose (CMC) is used as a vehicle to deliver the active microparticle.  See col. 17:44-46.. As evidenced by Benchabane, 2.5% solution of carboxymethyl cellulose (CMC) has a viscosity of 10 Pa.s which is equal to 10,000 cp (i.e., at least 20 cp) at 20OC. See Benchabane, Fig. 1 and Fig. 2; see also p. 1174, right column. Wherein the pharmaceutically acceptable carrier further comprises at least one of an oil of synthetic origin, a dextrose solution, a fructose solution, an animal oil, a vegetable oil, Herbert teaches the composition may contain silicone oil, i.e., a synthetic oil. See Herbert, col. 17:24.  

One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Otsuka and Palermo teach the treatment of schizophrenia using antipsychotic active agents. While Otsuka specifically teaches aripiprazole for treating schizophrenia, Palermo teaches that compositions for treating schizophrenia may be administered as injectable extended release formulations and Herbert teaches extended release formulations suspended in 2.5% CMC containing a biodegradable injectable system (containing polymers such as polylactide co glycolide) that can contain silicone with the ability to mix microparticles containing different drugs and provides multiple advantages:
preventing the loss of dose during treatment,           . 
free from halogenated hydrocarbon residues, 
provide multiphasic release patterns to give faster or slower rates of drug release as needed,
the duration of action is easily controlled by manipulation of the polymer composition, polymer: drug ratio, and microparticle size, 
offer the advantage of durations of action ranging from 30 to more than 200 days, and
practically all of the active agent is delivered to the patient.  
See column 8, lines 6-11 and 14-16.  

One of ordinary skill in the art would have found it prima facie obvious to administer aripiprazole for treating schizophrenia as described by Otsuka by incorporating the aripiprazole into an extended release to increase compliance of the patient by requiring less frequent administration as described by Palermo. The artisan would have found it obvious to incorporate aripiprazole into the extended release depot described by Herbert. The artisan would have understood that the biodegradable injectable system could be reconstituted in a 2.5% CMC solution and administered intramuscularly as described by Herbert would have provided a suitable delivery vehicle for extended release of aripiprazole providing multiple benefits and advantages as outlined above, including controlling the release of active agents by using the biodegradable injectable system’s ability to program release (multiphasic release patterns) to control the rates of drug release as needed.
Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill at the time the invention was made.

Claim 3 depends from Claim 1, wherein the patient is in need of treatment of a CNS disorder. Claim 4 depends from Claim 3 wherein the patient is under psychiatric treatment.  Otsuka teaches the treatment of patients with schizophrenia, i.e., CNS disorder.

Claim 8 depends from Claim 1, wherein aripiprazole is administered intramuscularly or subcutaneously.  Claim 11 depends from Claim 1, wherein the extended release formulation comprises a polylactide-co-glycolide and aripiprazole. Herbert teaches extended release depot formulations for intramuscular delivery containing the active and polylactide-co-glycolide as outlined above. This reads on Claim 14 as well.

Claim 9 depends from Claim 1, further comprising a second administration of aripiprazole in a second extended release formulation at least about 7 days after the first administration. Palermo teaches the depot formulations release the active agent for 1 to 4 weeks. See col. 18:12.Thus, one of ordinary skill in the art would have found it obvious to make the depot as suggested by Palermo to release the aripiprazole over an extended period of time to minimize frequency of administration. 

Claims 15-17 depends from Claim 1, wherein aripiprazole is present in the extended release formulation in an amount of at least about 5%, 10%, or 30% by weight. Herbert teaches the amount of agent incorporated in the microparticle formulation usually ranges from about 1 wt. % to about 90 wt. %, preferably 30 to 50 wt. %, more preferably 35 to 40 wt. %. See col. 10:37-40.

Claims 18-19 depends from Claim 1, wherein the extended release formulation is administered as a single (Claim 18) or a repeated dose (Claim 19). Herbert teaches the drug is dispensed to patients in a single administration, releasing the drug in a constant or pulsed manner into the patient and eliminating the need for repetitive injections. Additionally, the formulation may be designed to afford treatment to patients over a period of 30 to 60 days. The duration of action may be manipulated as desired. See col. 8:10-13. Thus, one would understand that another 30-60 day formulation may be administered depending on the severity of the condition at a given point in time.

Regarding Claim 21, wherein the pharmaceutically acceptable carrier further comprises a preservative and/or a buffer.  Herbert teaches that the invention has residual solvent in the final product. See col. 16:63-65. The solvent includes benzyl alcohol, i.e., a preservative. See col. 9:25-27.

Regarding Claim 22-25, wherein the pharmaceutically acceptable carrier has a viscosity of at least 30 cp, at least 40 cp, at least 50 cp, or at least 60 cp,  respectively, a 2.5% CMC solution has a viscosity of 10,000 cp.

Regarding Claim 26, wherein the composition further comprises water and/or saline, one of ordinary skill in the art would have understood that the 2.5% CMC solution for injection would contain water for injection. 

Response to Arguments
Regarding Applicant’s arguments that none of the references alone or in combination disclosed that the compositions contain dextrose solution, fructose solution or an animal, vegetable or synthetic oil in the carrier. However, as outlined above, Herbert teaches that the composition may further contain silicone oil, i.e., a synthetic oil.
Applicant also argues that none of the references disclosed the presence of water and/or saline. One of ordinary skill in the art would have understood that the 2.5% CMC solution made for injection would contain water.  
For these reasons, the rejection is deemed to still be proper and is, therefore, maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS SIMMONS/
Examiner, Art Unit 1629
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629